The court instructed the jury, in effect, that if they believed that defendant, without the consent or lawful authority of Mrs. M.I. Huffmaster, and with intent to injure and defraud, made or signed the note or instrument in writing, etc., then, notwithstanding the fact that said M.I. Huffmaster at said time was a married woman, etc., to find him guilty. The note in question, upon which the forgery was predicated, was a promissory note in the ordinary form, for $75, expressing as a consideration therefor that it was in part payment for a piano, and signed, "M.I. Huffmaster." The proof showed, without controversy, that M.I. Huffmaster was at the *Page 112 
time of the execution of said note a married woman, living with her husband. A majority of the court believe that said note is the subject of forgery, and have so announced. Their opinion does not appear to be predicated upon the statute, but upon the definition of forgery at common law, and a number of common law authorities are cited in support of their views. While in the opinion it appears to be conceded that a writing invalid on its face can not be the subject of forgery, because it has no legal efficacy to effect the fraud, yet the distinction seems to be drawn between an instrument valid on its face and one that is invalid; it being held that the invalidity of an instrument can not be shown by extrinsic facts. My brothers appear to quote with approval, as applicable to this case, from the common law authorities, as follows: "It is not necessary to the offense that the instrument should be one which, if genuine, would be a binding obligation. It is sufficient that the instrument purports to be good. The want of validity must appear on the face of the paper, to relieve from the character of forgery." This is all, no doubt, good law, as applicable to forgery at common law, but I do not believe that it has anything to do with our statute; and herein, it occurs to me, lies the difficulty. The definition of forgery at common law is as follows: "Forgery is the false making or materially altering, with intent to defraud, of any writing which, if genuine, might apparently be of legal efficacy or the foundation of a legal liability." 2 Bish. Crim. Law, p. 523; 13 Am. and Eng. Enc. of Law, p. 1088. Our statute (article 530, Penal Code) defines forgery as follows: "He is guilty of forgery who, without lawful authority and with intent to injure or defraud, shall make a false instrument in writing purporting to be the act of another, in such manner that the false instrument so made would (if the same were true) have created, increased, diminished, discharged or defeated any pecuniary obligation, or would have transferred, or in any manner have affected any property whatever." Article 537 provides: "By an instrument which would `have transferred or in any manner have affected' property, is meant every species of conveyance, or undertaking in writing, which supposes a right in the person purporting to execute it, to dispose of or change the character of property of every kind, and which can have such effect when genuine." Now, it will be observed that there is a radical difference between the two definitions. At common law the instrument, to be the subject of forgery, was required to be of apparent legal efficacy to affect property, while our statute requires that it must be such an instrument as, if genuine, would actually create legal liability. When we have a statute on the subject which is plain and unambiguous, I know of no rule which authorizes or even permits us, in order to make an offense, to appeal to the common law. On the contrary, we are inhibited from going beyond our own Penal Code to determine what are offenses. Arts. 1, 3, 9, Penal Code. Now, measuring this question by the definition given by our penal Code, the question presents *Page 113 
itself, did the instrument, when it was shown by evidence to be the act of a married woman living with her husband, create any pecuniary obligation? That is, would it have bound her, or, as for that matter, any one else, if it had been her genuine act? The question of liability of married women on contracts made by them has been before our Supreme Court in various forms, but we know of no case in which a note such as that involved in this case has been held to be binding on the wife. Certainly, in the absence of extrinsic facts showing that such note was for necessaries, or on account of her separate estate, it would not be held valid, and could neither be enforced at law nor in equity against the wife. Hollis v. Francois, 5 Tex. 195; Harris v. Finburg, 46 Tex. 79. The wife's separate property is liable only for her contracts for necessaries, or for the benefit of her separate estate, and where she is to be charged on account of such contract the pleading must set up the facts. This I understand to be in accord with all the authorities. While the exact question here involved has not been before this court, so far as I am advised, yet all of our decisions on the subject of forgery support the doctrine which is in accord with our statute on the subject, to wit, that the instrument must be such that, if genuine, it will create a valid obligation, and where it is not complete so as to create an obligation, as where something remains to be done to make it a valid legal obligation, such instrument is not the subject of forgery. Caffey v. State,36 Tex. Crim. 198; Johnson v. State, 40 Tex. Crim. 605. The instrument in question, as shown by the evidence, was the act of a married woman, and did not show on its face that it was for necessaries or for the benefit of her separate property, and was not signed by her husband jointly with her. But it is said that, because this was not shown on the face of the note, extrinsic proof could not be resorted to in order to establish the invalidity of the note. I quote from the opinion as follows: "The note does not show on its face to have been the act of a married woman. There is nothing to indicate that fact, and, in order to show she was a married woman, extrinsic facts were necessary. If the note on its face had shown her to be a married woman, we would have a different question, because in that event the instrument itself would have given notice of its invalidity." That is, as I understand it, it is conceded in the majority opinion that the note of a married woman does not create a pecuniary obligation, but, because the note does not show on its face that she was a married woman, that this can not be shown by extrinsic evidence, in defense of the prosecution. I can not yield my assent to such a doctrine. This would be tantamount to saying to appellant, "The instrument is worthless, and it could be shown in a civil suit, but you will not be permitted to do so against a criminal accusation." While there was nothing on the face of the note to show that Mrs. M.I. Huffmaster was a married woman, still any person receiving said note was bound to take notice of the status of Mrs. Huffmaster, to wit, that *Page 114 
she was a married woman, and the extent to which she could bind herself. In my opinion, the indictment, on its face, set out an instrument which apparently purported to be the obligation of M.I. Huffmaster. It was competent for appellant to show that she was a married woman, and when this was established the instrument created no valid and binding obligation, and, if it had been her genuine act, it was not the subject of legal liability; and the court, instead of giving the charge it did, should have directed an acquittal.